Notice: This opinion is subject to correction before publication in the P ACIFIC R EPORTER .
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@appellate.courts.state.ak.us.



               THE SUPREME COURT OF THE STATE OF ALASKA


RONNY M.,                                      )
                                               )        Supreme Court No. S-14558
              Appellant,                       )
                                               )        Superior Court No. 3AN-10-11884 CI
      v.                                       )
                                               )        OPINION
NANETTE H.,                                    )
                                               )        No. 6783 – May 31, 2013
              Appellee.                        )
                                               )

              Appeal from the Superior Court of the State of Alaska, Third
              Judicial District, Anchorage, Eric A. Aarseth, Judge.

              Appearances: Ronny M., pro se, Lake Placid, Florida,
              Appellant. Nanette H., pro se, Palmer, Appellee.

              Before: Fabe, Chief Justice, Stowers and Maassen, Justices.
              [Carpeneti and Winfree, Justices, not participating.]

              STOWERS, Justice.

I.    INTRODUCTION
              This appeal concerns the custody and child support arrangement between
Ronny M. and Nanette H.1 with respect to their two minor children, Ronny Jr. and Lavar,
both of whom were born in Florida. Ronny and Nanette dated for several years after the
births of their children but broke up in 2002 following a significant history of domestic


      1
              To protect the family’s privacy, we use initials instead of full last names.
violence by Ronny against Nanette, including at least three domestic violence
convictions. In 2002 the Florida Department of Children and Families became involved
in the matter and set up a case plan that significantly limited Ronny’s visitation rights.
Ronny complied with the case plan and eventually worked his way up to unsupervised
visitation with the children, but in 2007 he stopped seeing or contacting them altogether.
In 2009 Nanette married and moved to Alaska with the children without informing
Ronny.
             In 2010 Nanette filed a complaint in which she sought sole legal and
primary physical custody of the children. Nanette also requested child support. Ronny
opposed, requesting that the parties share joint legal custody and that he be awarded
primary physical custody. The superior court held an evidentiary hearing over the course
of two days in May and August 2011. At the conclusion of the hearing the superior court
awarded primary physical custody to Nanette and a modified form of joint legal custody
to Nanette and Ronny, with Nanette having final decision-making authority should the
parties fail to agree on major decisions affecting the children’s welfare. The superior
court also granted Ronny summer visitation rights, provided that he pay for the travel
expenses, and ordered Ronny to pay child support. Ronny appeals.
             For the reasons explained below, we affirm the superior court’s child
custody award. We affirm the child support award but reverse and remand regarding the
allocation of visitation expenses. We affirm the superior court in all other respects.
II.   FACTS AND PROCEEDINGS
      A.     Facts
             Ronny M. and Nanette H. began dating in Florida in 1998 when they were
both 16. They are the parents of two minor children: Ronny Deion Jr., born in October
1999 in Lake Placid, Florida, and Lavar Eugene, born in November 2000, also in Lake
Placid. Ronny and Nanette dated intermittently for five years; they never married.

                                           -2-                                      6783

             Nanette testified that Ronny was abusive toward her throughout the
duration of their relationship.2 In June 2002 Ronny was arrested for assaulting Nanette.
That same month Nanette obtained a temporary injunction for protection against
domestic violence that prohibited Nanette and Ronny from contacting one another and
that granted Nanette temporary custody of the children. Nanette subsequently reconciled
with Ronny and sought to have the injunction dismissed, but it appears her efforts were
unsuccessful. Later that year Ronny was twice arrested for committing two separate acts
of domestic violence against Nanette. Ronny was convicted in all three instances.
             The Florida Department of Children and Families (Department) intervened
following Ronny’s third arrest in September 2002 and petitioned a Florida court for an
emergency shelter hearing. The court allowed Nanette to retain custody of the children,
provided that she did not contact Ronny or allow him to see the children. Nanette and
the boys moved into a shelter per court order and remained there for a few months.
             The Department set up a case plan with which both Ronny and Nanette
substantially complied. Ronny completed a batterer’s intervention program, a parenting
program, and a psychological evaluation as required by the case plan. In 2003 Ronny
was awarded supervised visitation with the children, and he soon worked his way up to
unsupervised visitation every other weekend.
             Ronny remained involved in the boys’ lives until April 2007, at which point
he stopped seeing them altogether. Nanette obtained her nursing degree in 2008, and in
2009 she married her husband, Robert H. Nanette, Robert, and the boys moved to




      2
               Nanette testified that Ronny was first arrested for assaulting her when she
was pregnant with Lavar and spent ten months incarcerated for the incident, but she was
unable to obtain certified copies of the records because Ronny was a juvenile at the time
of his arrest and incarceration.

                                           -3-                                      6783
Alaska later in 2009, and Robert and Nanette had their own child in Alaska in 2010.3
Nanette did not inform Ronny of their move. Ronny continues to live in Florida.
       B.     Proceedings
              In November 2010 Nanette filed a complaint with the superior court in
Anchorage seeking primary physical and sole legal custody. She also requested child
support. Ronny filed an answer and asked that he be awarded primary physical custody
and that the parties share joint legal custody.
              In January 2011 Ronny moved for interim relief asking for “weekly or open
phone communication” and shared physical custody. Ronny asserted that Nanette had
made it impossible for him to communicate with his children, but he wanted to
reestablish involvement in their lives. Nanette opposed Ronny’s motion and argued that
the children should stay in her custody, citing Ronny’s multiple domestic violence
convictions. Nanette also expressed fear that if the boys were sent to Florida to visit
Ronny, he might never send them back to Alaska. In addition to the motion for interim
custody, Ronny filed a motion to show cause and a motion to transfer the case to Collier
County, Florida; Nanette moved for appointment of a guardian ad litem.
              In April 2011 Superior Court Judge Eric A. Aarseth granted Ronny’s
motion in part. Noting the history of domestic violence and the geographic separation,
the superior court awarded Nanette interim sole legal and primary physical custody. The
court awarded Ronny telephonic visitation with the boys two times per week between
6:00 p.m. and 7:00 p.m. The court denied the other three motions.
              The superior court held a two-day evidentiary hearing in May and August
2011 at which Nanette appeared with limited representation and Ronny appeared pro se.
At the first hearing Nanette reiterated her request for sole legal and primary physical


       3
              Nanette also has a son from another relationship.

                                           -4-                                    6783
custody, with either no visitation or supervised visitation for Ronny. Nanette testified
that it was in the boys’ best interests to remain in her custody because they had been in
her care for their entire lives and were very bonded with her. Nanette also testified that
it was in the children’s best interests to relocate to Alaska. Nanette stated that her
husband, Robert, worked on the North Slope, and moving to Alaska enabled them to stop
paying for plane tickets between Alaska and Florida. Nanette also stated she was able
to earn a higher wage as a nurse in Alaska, though in the past few years she had only
been working six days a month in order to spend more time with her family. Nanette
testified that both of the boys had been falling behind in school in Florida and had to be
held back, but that their grades had significantly improved since moving to Alaska.
Nanette stated that the boys were involved in Boy Scouts, basketball, track, and football,
and were doing “wonderful.”
              Nanette also testified that Ronny voluntarily chose not to exercise his
visitation rights during the last two years she and the boys were living in Florida.
Nanette stated that Ronny initially complied with the visitation schedule set up by the
Florida case plan, but after the case closed Ronny stopped picking up the boys at the
specified times. Nanette testified that she did not tell Ronny she and the children were
leaving Florida or immediately inform him of their whereabouts because he had not
exercised his visitation rights for the two previous years and because she was afraid of
him.
              At the conclusion of her testimony Nanette reconsidered her initial
statements regarding visitation. Nanette stated that the reason she did not want Ronny
to have regular visitation with the boys was because he had often disappointed them in
the past and she was concerned they would be hurt again. Nanette explained that when
the interim visitation was first ordered the boys did not want to talk to their father, but
they had recently become increasingly interested in reestablishing a bond with him.

                                           -5-                                       6783

Nanette testified that if she and the boys were to travel to Florida to visit her family, she
would agree to allow the boys to see their father.
              Ronny testified telephonically from Florida. He requested shared physical
custody, with the children spending six months in Florida and six months in Alaska.
When pressed as to what the children would do for school under his proposed custody
schedule, Ronny requested that the boys spend every other year and alternate holidays
with each parent.
              Ronny testified that he was involved in his children’s lives to the extent that
Nanette and the court would allow him. Ronny stated that he had tried to communicate
with Nanette as soon as the no-contact order was lifted, but he did not know her contact
information. Ronny explained that Nanette’s father informed him in August 2010 that
Nanette and the boys had moved to Alaska, but her father would not give him their
address. Ronny testified that he had tried to file a custody action in Florida, but he had
no address at which to serve Nanette. Ronny asserted that he was doing everything he
could to reach out to his boys and to be a part of their lives, but Nanette was making it
impossible.
              The parties also disputed the extent to which Ronny was exercising his
interim visitation rights.    Nanette submitted her phone records in support of her
testimony that Ronny often waited until the end of the designated hour to call or failed
to call altogether. Nanette acknowledged that she typically did not answer her phone if
Ronny called outside of the designated times. Ronny accused Nanette of violating the
interim order and asserted that Nanette would often interrupt his phone calls with the
boys by telling them to do things while he was on the phone. Ronny also explained that
he did not call right at the time specified by the order because he wanted to give
Nanette’s family a chance to eat dinner and because he sometimes had to get his other
children to bed in Florida.

                                            -6-                                        6783

              The parties also discussed child support. Nanette testified that Ronny only
paid $274 per child in 2010, all of which came from his social security payments. Ronny
testified that he was completely unable to work because of renal failure and he relied
entirely on social security and disability payments for his income.
              Ronny also attempted to submit into evidence a tape of a December 1, 2010
phone conversation he had with Nanette’s father, Donald P., which was recorded without
Donald’s permission. Ronny alleged that Donald stated on the recording that he would
not give Nanette’s address in Alaska to Ronny because Nanette did not want him to have
it, and that Donald acknowledged on the recording that he did not condone Nanette’s
actions. The superior court elected to call Donald to testify rather than to play the tape.
              Donald testified that Nanette had a very good relationship with her sons,
and he described her as a loving parent. When asked if he thought the move to Alaska
was in the children’s best interests, Donald stated that he knew the boys were in a good
environment and happy there.        Donald testified that he thought, given the job
opportunities, Nanette made the right choice for her family by moving to Alaska.
Donald asserted that Ronny was not providing for the boys and had not “stepped up to
the plate” insofar as they were concerned.
              Ronny’s girlfriend, Nichole S., also testified telephonically from Florida.
She stated that she and Ronny started dating in 2001 and had three children together.
Nichole testified that Ronny Jr. and Lavar had very good relationships with their father,
with their half-brothers, and with her.
              Nichole testified that Ronny and Nanette initially did not have any
problems sharing custody of the boys in Florida, with Ronny and Nichole taking the boys
every other weekend, and that she would often communicate with Nanette since Ronny
and Nanette were prohibited from contacting one another. But, Nichole testified, in
April 2007 Nanette and Ronny had a miscommunication about picking the boys up from

                                           -7-                                       6783

school. According to Nichole, Nanette got frustrated with the situation and sent Nichole
a text message stating that Ronny would not see his boys again. Nichole asserted that
she and Ronny called, texted, and left messages with Nanette to see if they could
reestablish visitation, but their efforts proved unsuccessful. Nichole testified that Ronny
had consulted various attorneys in order to try to reestablish contact with the boys, but
they “never got anywhere.”
              At the conclusion of the May hearing Judge Aarseth stated he had more
questions for Nanette and Ronny and scheduled another evidentiary hearing for
August 4, 2011.
              Two days before the continued evidentiary hearing was scheduled to take
place, Ronny filed a motion to compel compliance with the visitation order in which he
argued that Nanette “has unilaterally abrogated [his] parental rights without cause” by
disconnecting her phone and blocking his Skype calls. Ronny accused Nanette of “using
the children as pawns for her own selfish interests”; he further alleged that Nanette had
“set[] the stage for the onset of Parental Alienation Syndrome (PAS) to develop in the
children’s minds.” Nanette denied Ronny’s allegations and countered that she had
allowed the boys to have unlimited contact with their father rather than follow the rigid
court-ordered schedule. Nanette explained:
              I thought that allowing the boys to have as much contact with
              their dad as they want was good for the boys. But when
              Ronny uses it against me, and tries to make me look bad in
              court when I am trying to do what’s right and what is best for
              my boys, then I have to reconsider what I am doing. I am
              willing to restrict the boys’ contact with their dad to what the
              court ordered, up to 1 hour, twice a week, during the week,
              and one hour of Skype on the weekend. I am willing to stick
              strictly and exactly to the court order. Whether that is best for
              the boys, I don’t know.



                                            -8-                                      6783

Nanette argued that Ronny’s motion was made in bad faith and requested he pay her
attorney’s fees incurred in defending against his motion.
             Nanette missed the August 4, 2011 evidentiary hearing, so the superior
court rescheduled the hearing for later that month. After hearing the parties’ closing
arguments, the superior court awarded primary physical custody of the children to
Nanette and “a form of joint legal custody” to Nanette and Ronny, under which the
parties were ordered to communicate and attempt to agree on major decisions affecting
the children’s welfare, but Nanette would have ultimate decision-making authority
should they fail to agree. The court further ordered that: (1) Ronny was awarded
telephonic or electronic visitation two days per week during the school week for one
hour each day, and one hour on weekends; (2) Ronny could see the children when
Nanette visited Florida later that year, should she choose to make them available for a
visit; (3) Ronny could have the boys in Florida for two to three weeks during the summer
in 2012 and up to six weeks in subsequent summers on the condition that he pay all of
their airfare and travel expenses; (4) Ronnie was to file a DR-250 Financial Declaration
so that his child support obligation could be determined; (5) Nanette was entitled to
claim both boys as dependents on her tax return; (6) Nanette was authorized to use the
boys’ Alaska Permanent Fund Dividends (PFDs) at her discretion; and (7) Ronny was
to be listed as a parent and an emergency contact on the boys’ school and other activity
contact cards.
             The superior court also addressed Ronny’s motion to compel compliance
with visitation. It found that the motion was made without good faith and described it
as a “blow[] below the belt.” The court also noted that, but for Ronny’s financial
situation and inability to work, Ronny would have been ordered to pay Nanette’s
attorney’s fees for the time necessary to respond to his frivolous motion.



                                          -9-                                     6783

             On November 17, 2011, the superior court issued a child support order.
Ronny appeals both the final custody order and the child support order. Both parties
proceed pro se.
III.   STANDARD OF REVIEW
             Whether a superior court has jurisdiction is a question of law that we review
de novo.4
             “The trial court has broad discretion in child custody decisions.”5 We will
set aside a superior court’s resolution of child custody issues “only if the entire record
demonstrates that the controlling findings of fact are clearly erroneous or that the trial
court abused its discretion.”6 An abuse of discretion exists where the superior court
“considered improper factors in making its custody determination, failed to consider
statutorily mandated factors, or assigned disproportionate weight to particular factors
while ignoring others.”7 “A factual finding is clearly erroneous when a review of the
record leaves the court with a definite and firm conviction that the superior court has
made a mistake.”8 “We give ‘particular deference’ to the trial court’s factual findings
when they are based primarily on oral testimony,” because it is the function of the trial




       4
              Barlow v. Thompson, 221 P.3d 998, 1001 (Alaska 2009) (citing Atkins v.
Vigil, 59 P.3d 255, 256 (Alaska 2002)).
       5
             Hamilton v. Hamilton, 42 P.3d 1107, 1111 (Alaska 2002).
       6
             Id.
       7
             Siekawitch v. Siekawitch, 956 P.2d 447, 449 (Alaska 1998).
       8
             Fardig v. Fardig, 56 P.3d 9, 11 (Alaska 2002) (internal quotation marks
omitted).

                                          -10-                                      6783

court, not of this court, to judge the credibility of witnesses and to weigh conflicting
evidence.9
              “Child support awards are reviewed for abuse of discretion and ‘will not
be set aside unless a review of the record as a whole leaves us with a definite and firm
conviction that a mistake has been made.’ ”10 Allocation of travel expenses are also
reviewed for abuse of discretion.11
              Additionally, an abuse of discretion exists if the superior court’s decision
denied a substantial right to or substantially prejudiced a party.12
IV.    DISCUSSION
       A.     The Superior Court Had Jurisdiction To Hear The Case.
       In his appellate reply brief,13 Ronny argues: “Under the Uniform Child Custody
Jurisdiction and Enforcement Act . . . children must reside in a state for six consecutive
months before that state can become their legal domicile. Alaska and Florida are
signatories to this act. During the initial six month period, the children were under




       9
             Ebertz v. Ebertz, 113 P.3d 643, 646 (Alaska 2005) (quoting In re Adoption
of A.F.M., 15 P.3d 258, 262 (Alaska 2001)).
       10
            Harvey v. Cook, 172 P.3d 794, 797 (Alaska 2007) (quoting Moore v.
Moore, 893 P.2d 1268, 1269 (Alaska 1995)).
       11
              Skinner v. Hagberg, 183 P.3d 486, 489 (Alaska 2008).
       12
              House v. House, 779 P.2d 1204, 1206 (Alaska 1989).
      13
              Although Ronny did not raise this issue in his opening appellate brief, we
have consistently held that subject matter jurisdiction “may be raised at any stage of the
litigation and if noticed must be raised by the court if not raised by the parties.”
Robertson v. Riplett, 194 P.3d 382, 386 (Alaska 2008) (quoting Stone v. Stone, 647 P.2d
582, 584 n.1 (Alaska 1982)).

                                           -11-                                     6783

Florida jurisdiction. This is the reason why [Nanette’s] stealthful crossing of state lines
was unlawful.”
              Ronny’s assertion appears to be a continuation of the argument he made to
the superior court that Alaska lacked jurisdiction over the proceedings. In the superior
court Ronny argued that he did not consent to the State of Alaska exercising jurisdiction
because “Alaska is an inconvenient forum for him and more importantly, his children
were kidnapped by their mother who moved them to Alaska without his knowledge or
consent.” Ronny also filed a motion to transfer the case to Florida.
              1.	    The superior court had jurisdiction over the child custody
                     proceedings.
              The federal Parental Kidnapping Prevention Act14 (PKPA) and Alaska’s
version of the Uniform Child Custody Jurisdiction and Enforcement Act15 (UCCJEA)
govern jurisdiction over child custody proceedings in Alaska when a parent alleges a
state other than Alaska has jurisdiction over the children.16 “These statutes were
promulgated in an effort to encourage courts considering child custody matters to
cooperate in order to arrive at a fully informed judgment transcending state lines and
considering all claimants, residents and nonresidents, on an equal basis and from the
standpoint of the welfare of the child.”17 The UCCJEA assigns children “home states”




       14	
              28 U.S.C. § 1738A (2006).
       15
             Ch. 133, § 2, SLA 1998. Alaska’s UCCJEA is codified in title 25, chapter
30 of the Alaska Statutes, AS 25.30.300-25.30.910.
       16
            Atkins v. Vigil, 59 P.3d 255, 257 (Alaska 2002) (citing Rogers v. Rogers,
907 P.2d 469, 471 (Alaska 1995)). If these statutes conflict, the PKPA preempts the
UCCJEA. Id. at 258.
       17
              Id. (internal quotation marks omitted).

                                           -12-	                                     6783

in order to determine which state has principal jurisdiction.18 “Home state” is defined
in part as “the state in which a child lived with a parent or a person acting as a parent for
at least six consecutive months” immediately before the commencement of a child
custody proceeding.19
              The record shows that Nanette and the boys moved to Alaska on
May 21, 2009, over 17 months before the child custody proceedings commenced in
Alaska. Ronny does not dispute these facts. Thus, Alaska was the children’s home state,
and the superior court had jurisdiction to make the initial custody determination.
              Ronny argues, however, that Alaska lacked jurisdiction because Florida had
already assumed jurisdiction over the matter. The PKPA requires a state to recognize
and enforce a child custody determination made by a court of another state,20 and the
UCCJEA “severely limit[s]” a state’s ability to modify another state’s child custody
determination.21 Alaska Statute 25.30.909(3) defines “child custody determination” as
“a judgment, decree, or other order of a court providing for the legal custody, physical
custody, or visitation with respect to a child, including a permanent, temporary, initial,
and modification order, except that the term does not include an order relating to child




       18
              AS 25.30.300(a).
       19
              AS 25.30.909(7).
       20
              28 U.S.C. § 1738A (2006).
       21
             S.B. v. State, Dep’t. of Health & Soc. Servs., Div. of Family & Youth Servs.,
61 P.3d 6, 10 (Alaska 2002). “Modification” is defined as “a child custody
determination that changes, replaces, supersedes, or is otherwise made after a previous
determination concerning the same child, whether or not it is made by the court that
made the previous determination.” AS 25.30.909(11).

                                            -13-                                       6783

support or other monetary obligation of an individual.”22
             Here, there was no Florida child custody determination that the superior
court was required to enforce. The parties submitted three Florida court orders that could
arguably be considered Florida child custody determinations: a June 2002 temporary
injunction for protection against domestic violence; a September 2002 shelter order; and
a June 2003 judicial review order. All three orders were no longer effective or
enforceable at the time of the superior court proceedings in Alaska. It is undisputed that
the Florida no-contact order and the shelter order expired years ago, and it appears that
Florida has not exercised jurisdiction over the parties’ child custody or child support
matters in any respect since 2004. Thus, there was no Florida “existing, ongoing child
custody determination,” and the superior court properly assumed jurisdiction.
             2.	    The superior court had jurisdiction over the child
                    support matter.
             Ronny also asserted throughout the proceedings that the superior court
lacked jurisdiction over child support. In his initial answer Ronny argued that a Florida
court “reserve[d] juris[d]iction on child support which [Nanette] receives.” Ronny
additionally filed a motion to transfer the case to Florida, arguing there was a standing
child support order in place in Florida.
             The Uniform Interstate Family Support Act23 (UIFSA) and the Full Faith



      22
              The PKPA similarly defines the term as “a judgment, decree, or other order
of a court providing for the custody of a child” and expressly includes “permanent and
temporary orders, and initial orders and modifications” within the statutory definition.
28 U.S.C. § 1738A(b)(3).
      23
              Unif. Interstate Family Support Act § 603(c), 9 U.L.A. 245 (2001)
(providing that a state asked to enforce another state’s child support order “shall
recognize and enforce, but may not modify, a registered order if the issuing tribunal had
jurisdiction”). 42 U.S.C. § 666(f) (2006) requires states to adopt the UIFSA. See also

                                           -14-	                                    6783

and Credit for Child Support Orders Act24 (FFCCSOA) govern jurisdiction over child
support matters and require states to enforce other states’ child support judgments in
order to create uniformity in interstate judgments.25 But here, there was no Florida child
support judgment that the superior court could have enforced. The 2004 Florida
“standing order” to which Ronny refers did not relieve Ronny of his obligation to pay
child support; the order expressly stated that Ronny is the boys’ natural biological father
“and as such owes a duty of support . . . .” However, the order did not set any dollar
amount to be paid. Thus, no valid final judgment or child support order existed to which
the superior court was obligated to give full faith and credit, and the superior court
properly exercised jurisdiction over the child support issues.
       B.	    Custody Issues
              1.	    The superior court did not abuse its discretion in awarding
                     primary physical custody to Nanette and joint legal custody to
                     Ronny and Nanette.
              The superior court must determine custody in accordance with the best
interests of the children and must consider the list of statutory factors set forth in
AS 25.24.150(c).26 The superior court “need not make express findings on all statutory


       23
       (...continued)
AS 25.25.101-25.25.903.
       24	
              28 U.S.C. § 1738B(a) (2006).
       25
            Bartlett v. State, Dep’t. of Revenue ex rel. Bartlett, 125 P.3d 328, 330-31
(Alaska 2005).
       26
               AS 25.24.150(c) provides nine factors to be considered in determining the
best interests of the child:
              (1) the physical, emotional, mental, religious, and social
              needs of the child;
                                                                        (continued...)

                                           -15-	                                     6783

factors; instead, its findings ‘must either give us a clear indication of the factors which
the superior court considered important in exercising its discretion or allow us to glean
from the record what considerations were involved.’ ”27
                 The superior court granted primary physical custody to Nanette and “a form


       26
            (...continued)
                  (2) the capability and desire of each parent to meet these
                  needs;
                 (3) the child’s preference if the child is of sufficient age and
                 capacity to form a preference;
                 (4) the love and affection existing between the child and each
                 parent;
                 (5) the length of time the child has lived in a stable,
                 satisfactory environment and the desirability of maintaining
                 continuity;
                 (6) the willingness and ability of each parent to facilitate and
                 encourage a close and continuing relationship between the
                 other parent and the child, except that the court may not
                 consider this willingness and ability if one parent shows that
                 the other parent has sexually assaulted or engaged in
                 domestic violence against the parent or a child, and that a
                 continuing relationship with the other parent will endanger
                 the health or safety of either the parent or the child;
                 (7) any evidence of domestic violence, child abuse, or child
                 neglect in the proposed custodial household or a history of
                 violence between the parents;
                 (8) evidence that substance abuse by either parent or other
                 members of the household directly affects the emotional or
                 physical well-being of the child;
                 (9) other factors that the court considers pertinent.
       27
            Chesser v. Chesser-Witmer, 178 P.3d 1154, 1158 (Alaska 2008) (quoting
Smith v. Weekley, 73 P.3d 1219, 1225 (Alaska 2003)).

                                              -16-                                   6783

of joint legal custody” to Nanette and Ronny after finding that: (1) there was no
evidence that the boys had special needs; (2) Nanette had been the primary custodian of
the boys and had done “a good job” of meeting their needs; (3) there was love and
affection between the boys and both parents; (4) Nanette had provided “a stable home
with a positive environment for the boys”; (5) Nanette had gone “above and beyond” in
fostering a relationship between the boys and their father, but Ronny had not done the
same; (6) there had been a significant history of domestic violence by Ronny against
Nanette, but Ronny had overcome the statutory presumption against awarding custody
to the perpetrator of domestic violence; and (7) there was no evidence of substance
abuse.
             Ronny contends that the superior court abused its discretion in awarding
primary physical custody to Nanette and a modified form of joint legal custody to
Nanette and Ronny. His argument is threefold: (1) it was not in the boys’ best interests
to move to Alaska with Nanette; (2) the superior court erred in finding that Nanette was
more willing and able than Ronny to facilitate and encourage the relationship between
the children and the other parent; and (3) it was an abuse of discretion for the superior
court to give Nanette ultimate decision-making authority in its award of joint legal
custody.
                    a.     Relocation to Alaska
             Ronny argues that Nanette’s relocation to Alaska was not in the children’s
best interests and was instead intended to subvert Ronny’s relationship with his children.
Ronny argues that the children “were unnecessarily ‘uprooted’ from a warm and familiar
environment to a cold and unfamiliar one.” Ronny further contends that Nanette’s
“relocation to Alaska was by design with the intent to put as much distance as she could
between Ronny . . . and his children.”
             Nanette responds that she “moved to Alaska for a better opportunity for

                                          -17-                                      6783

[her] family.” Nanette argues that the move made sense financially because her husband
was employed on the North Slope and had to fly back and forth between Alaska and
Florida every two weeks, and because she could earn more money as a nurse in Alaska.
Nanette also argues that she and the boys lived less than two miles from Ronny in
Florida but he chose “not to see the boys for 2 years prior to us moving.”
             We have previously considered the related standards that govern a custody
determination when one parent chooses to move out of Alaska.28 We have held that “a
court must consider the best interests of the children by applying the criteria in
AS 25.24.150(c), and in doing so should consider whether there is a legitimate reason
for the move.”29 “[A] proposed move is legitimate if it ‘was not primarily motivated by
a desire to make visitation . . . more difficult.’ ”30 We have emphasized that the best
interests of the child remain paramount, such that child custody determinations “are
based upon the facts and circumstances of each particular case.”31 This analysis applies
to the circumstances of this case.
             Nanette testified that she had a legitimate reason for moving to Alaska: She
wanted to live closer to her husband’s place of employment, and she was able to secure
a higher-paying job for herself in Alaska. Nanette also testified that the move was in the
boys’ best interests: Their grades have improved since moving to Alaska, they are
involved in Boy Scouts, football, basketball, and track, and they live in a nice home with

      28
           Vachon v. Pugliese, 931 P.2d 371, 379 (Alaska 1996); McQuade v.
McQuade, 901 P.2d 421, 423 (Alaska 1995).
      29
            Vachon, 931 P.2d at 379 (quoting McQuade, 901 P.2d at 424) (internal
quotation marks omitted).
      30
            Moeller-Prokosch v. Prokosch, 27 P.3d 314, 316 (Alaska 2001) (quoting
House v. House, 779 P.2d 1204, 1208 (Alaska 1989)).
      31
             McQuade, 901 P.2d at 424.

                                          -18-                                      6783

a big yard. Nanette’s testimony that Ronny voluntarily stopped exercising his visitation
rights two years before she and the boys relocated to Alaska also suggests that the move
was not primarily motivated by a desire to hinder Ronny’s visitation rights.
              The superior court did not expressly find that the relocation to Alaska was
in the children’s best interests, but it credited Nanette’s testimony as outlined above in
making its custodial best interest findings. These findings are supported by the record
and are sufficient to conclude that Nanette’s reasons for relocating to Alaska were
legitimate and not primarily motivated by a desire to hinder Ronny’s visitation with the
children.32
                     b.	    The superior court’s finding as to each parent’s
                            willingness to encourage a relationship with the other
                            parent was not clearly erroneous.
              The superior court must consider “the willingness and ability of each parent
to facilitate and encourage a close and continuing relationship between the other parent
and the child” in determining the child’s best interests.33 Here, the court found that this
factor “overwhelmingly favors” Nanette. The court explained that “[t]here has been one
parent supporting the relationship between the other parent and the children, and that is
[Nanette].” The court further found that “[d]espite the fact that she is the victim of



       32
              Ronny does more than impute an improper motive for Nanette’s relocation
to Alaska: He alleges that Nanette “kidnapped the minor children for her own selfish
interests.” On appeal Ronny asserts that (contrary to his testimony) he only found out
that Nanette moved to Alaska when he hired an attorney “to serve Nanette Florida court
papers” because he thought she and the children were still living in Florida. The issue
of kidnapping is not properly on review before this court. Moreover, there was no court
order prohibiting Nanette from relocating to another state. Nanette was the custodial
parent with legal custody of the children, so she could not have kidnapped the children
as a matter of law.
       33
              AS 25.24.150(c)(6).

                                           -19-	                                     6783

multiple acts of domestic violence from [Ronny], she clearly let that part of her past stay
in the past,” and “is going above and beyond that required by the court to maintain the
relationship between the children and their father.”
              Ronny      argues    that the     superior   court improperly   found    that
AS 25.24.150(c)(6) weighs in Nanette’s favor. Ronny’s argument is twofold: He argues
that Nanette moved to Alaska to subvert his relationship with the boys, discussed above,
and that Nanette failed to follow the interim visitation schedule, as alleged in his motion
to compel visitation, which was denied by the superior court.
              Ronny argues that Nanette violated the interim order and that he was unable
to contact his children for a five-week period between the two evidentiary hearings.
Ronny argues that Nanette informed the court that she was in the process of obtaining
additional phone records to disprove Ronny’s accusations, but “these records were never
submitted to the court . . . .” According to Ronny, these records “coincide and cover the
five week period that [Ronny] had no contact with his children.” Ronny further alleges
that Nanette disconnected her phone and subsequently failed to attend the evidentiary
hearing, such that “[a]ny reasonable person in [Ronny’s] position would clearly think
that Nanette . . . took off with his children . . . .”
              Nanette submitted her home phone records to the superior court and
testified that, although she and Ronny were no longer adhering to the rigid interim
visitation schedule between May and August 2011, she was allowing the boys to have
frequent and unlimited contact with Ronny via Xbox Live and Skype. Nanette explained
that the boys enjoyed having open communication with their father, and she gave them
total freedom with the phone because “that is what the boys are wanting, they want to
have a relationship with their dad.” Nanette stated that the children often called their
father on his home phone number, records which Ronny did not submit. Nanette
testified that she was unable to obtain a month’s worth of records for her old cellular

                                              -20-                                    6783

phone, but she submitted records for her new cellular phone to show that she had texted
her new number to Ronny. Nanette further testified that there was a period for which she
did not have records because Ronny and the boys were talking via Xbox Live and Skype,
and she could not obtain records for these methods of communication. With regard to
the missed evidentiary hearing, Nanette testified that she did not appear because she “had
November second in her head,” and apologized for her mistake.
             The superior court found unpersuasive Ronny’s allegations that Nanette
was trying to alienate the children and “accept[ed] [Nanette’s] testimony regarding her
efforts to maintain the connection between the children and their father.” The superior
court’s findings were not based on phone records that Nanette stated she would submit
in the future, but rather on Nanette’s testimony, which the superior court found credible,
and on the admitted exhibits. The court’s finding that Ronny’s motion lacked a good
faith basis is also supported by the record and further supports its finding that Nanette
was more willing than Ronny to foster the relationship between the other parent and the
children. As discussed above, the court’s findings regarding Nanette’s relocation were
not clearly erroneous, and Nanette’s relocation does not establish her present
unwillingness to facilitate and encourage Ronny’s relationship with his children. Thus,
the superior court’s finding that Nanette was more willing than Ronny to facilitate and
encourage a close and continuing relationship between the children and the other parent
is supported by ample evidence and was not clearly erroneous.
                    c.	    It was not an abuse of discretion to order a modified form
                           of joint legal custody.
             Ronny argues that the superior court abused its discretion by awarding the
parties a modified form of joint legal custody, under which they must communicate with
each other and attempt to agree on major decisions affecting the boys’ welfare, but
Nanette is given final decision-making authority should they fail to agree. Ronny further


                                          -21-	                                     6783

argues that because the visitation schedule may be modified in writing by the parties,
Nanette “will always have the last say concerning modifying visitation.”
              An award of joint legal custody means that the parents share responsibility
in the making of major decisions affecting the children’s welfare.34 These major
decisions include choices regarding the children’s education, non-emergency health care,
morals, and religion.35 “The legislature has expressed a preference for joint legal
custody, and a court may award joint custody if it is in the best interests of the child.”36
However, “joint legal custody is only appropriate when the parents can cooperate and
communicate in the child’s best interest.”37
              The superior court found that the case had generally moved in a positive
direction and that Ronny and Nanette had “made enormous strides in terms of where they
are in relationship to each other as parents.” But it also expressed concern over Ronny’s
desire to adhere to a rigid visitation schedule rather than accept a more flexible approach,
and it found that Ronny had made unfounded and frivolous allegations against Nanette.
These findings are supported by the record and show that, while Ronny and Nanette’s
relationship has improved, Ronny has at times failed to take reasonable steps to
communicate and cooperate with Nanette.
              The superior court has broad discretion in making a legal custody




       34
             Farrell v. Farrell, 819 P.2d 896, 899 (Alaska 1991) (quoting Bell v. Bell,
794 P.2d 97, 99 (Alaska 1990)).
       35
             Elton H. v. Naomi R., 119 P.3d 969, 975 (Alaska 2005) (citing 3 A RNOLD
H. RUTKIN , FAMILY LAW AND PRACTICE § 32.08[2] (2004)).
       36
              Jaymot v. Skillings-Donat, 216 P.3d 534, 540 (Alaska 2009).
       37
              Farrell, 819 P.2d at 899.

                                           -22-                                       6783

determination.38 It is a permissible exercise of that discretion to order the kind of
modified shared legal custody the court ordered here. We commend the court for trying
to involve both parents in major decisions affecting the children’s welfare, even where
the parties have some difficulty communicating with one another. The court’s approach
is reasonably intended to encourage both parents to communicate and attempt to make
decisions about their children, but it also practically recognizes that if they cannot make
a decision, then one of them must be given that responsibility and authority. The
superior court did not abuse its discretion by ordering this modified form of joint legal
custody.
              Ronny is incorrect that the custody order gives Nanette the right to
unilaterally modify visitation. The custody order gives Nanette ultimate authority with
regard to major decisions affecting the children’s welfare, but it does not give her the
authority to abrogate the court’s custody order or to change the terms of Ronny’s
visitation. Nanette is required to allow Ronny his court-ordered visitation, and if Ronny
feels that Nanette is denying him his visitation rights, he is free to file a motion with the
superior court.
       C.	    Child Support Issues
              1.	    The superior court did not abuse its discretion by ordering
                     Ronny to pay child support.
              Ronny argues that the superior court should not have awarded child support
to Nanette. Ronny contends that he is not “attempting to skirt his child support
obligation,” but “[h]e simply doesn’t have the dollars” and the boys do not need his
support. Ronny further argues that he “has made a proper showing for a good cause




       38
              Hamilton v. Hamilton, 42 P.3d 1107, 1111 (Alaska 2002).

                                            -23-                                       6783
variance to the child support requirements as listed in Alaska Rule of Civil Procedure
90.3.”
              Alaska Civil Rule 90.3 states that where one parent is awarded primary
physical custody, a child support award will be calculated “as an amount equal to the
adjusted annual income of the non-custodial parent multiplied by a percentage specified
in sub-paragraph (a)(2).”39 Civil Rule 90.3(c)(1) also provides that “[t]he court may vary
the child support award as calculated under the other provisions of this rule for good
cause upon proof by clear and convincing evidence that manifest injustice would result
if the support award were not varied.” What constitutes “good cause” will depend on the
circumstances of each case,40 with emphasis on the needs of the children.41 The statute
lists examples of exceptional circumstances that might amount to good cause, but this list
is not exhaustive.42
              As the parent who has been awarded primary physical custody, Nanette is
entitled to child support from Ronny, the non-custodial parent.43 Both parties submitted
updated Child Support Guidelines Affidavits, as required by Civil Rule 90.3. Nanette
reported an adjusted annual income of $26,870 on her affidavit. Ronny reported an
adjusted annual income of $9,444 on his affidavit. The superior court correctly applied


         39
              Alaska R. Civ. P. 90.3(a). Rule 90.3(a)(2) provides that for two children,
the non-custodial parent’s adjusted income must be multiplied by 27% in order to
calculate the child support award.
         40
              Alaska R. Civ. P. 90.3 cmt. VI.A.
         41
              Doyle v. Doyle, 815 P.2d 366, 373 (Alaska 1991).
         42
              See Alaska R. Civ. P. 90.3(c)(1).
         43
              Alaska R. Civ. P. 90.3(a); see Matthews v. Matthews, 739 P.2d 1298, 1299
(Alaska 1987) (“A parent is obligated both by statute and at common law to support his
or her children.”).

                                          -24-                                      6783

the formula provided by Rule 90.3 to calculate that Ronny owes Nanette $215 per month
to support their two children.
             Ronny did not argue to the superior court that he was entitled to a Civil
Rule 90.3(c)(1) good cause exception; thus, this argument is waived.44 Moreover,
Ronny did not present any evidence that would warrant a good cause finding. Ronny
repeatedly argued to the superior court that he was indigent and disabled, but Civil Rule
90.3 expressly defines “income” to include social security and disability benefits.45 And
Civil Rule 90.3 already takes into account Ronny’s low income in its calculation of child
support payments. The fact that Nanette earns more money than Ronny does not amount
to the type of “manifest injustice” required for a good cause finding.
             2.	    The superior court did not abuse its discretion in declining to
                    impute income to Nanette.
             Ronny argues that the superior court should have imputed income to
Nanette because, as a nurse, Nanette should be working more than six days a month.
Ronny argues that Nanette is voluntarily underemployed, whereas he cannot work
because he is disabled. Ronny asserts that if Nanette was “gainfully employed at the
standard 40 hour work week, her adjusted annual income would be significantly higher
than $26,870.16; instead she has forever quashed her nursing career in the pursuit of
extracting child support dollars from the disabled and the disadvantaged.”
             As discussed above, where one party is awarded primary physical custody,
Alaska Civil Rule 90.3(a) requires the superior court to base its child support order
exclusively on the non-custodial parent’s income. In such circumstances, the statute
does not contemplate that the custodial parent’s income will factor into the court’s

      44
             See Harvey v. Cook, 172 P.3d 794, 802 (Alaska 2007) (“[I]ssues not
properly raised in the trial court will not ordinarily be considered on appeal.”).
      45
             Alaska R. Civ. P. 90.3 cmt. III.A.

                                          -25-                                     6783
calculation. It is true that Alaska Civil Rule 90.3(a)(4) gives the superior court the
discretion to “calculate child support based on a determination of the potential income
of a parent who voluntarily and unreasonably is unemployed or underemployed,” but this
provision does not apply where the obligee is awarded primary physical custody.46
             Here, because Nanette was awarded primary physical custody, the superior
court could not permissibly impute potential income to her pursuant to Alaska Civil Rule
90.3(a)(4). Thus, Nanette’s employment situation was irrelevant and properly did not
factor into the superior court’s child support award.
             3.	    It was an abuse of discretion to order Ronny to pay 100% of the
                    children’s visitation expenses.
             Ronny argues that the superior court erred when it ordered him to pay for
the boys’ visitation expenses. Ronny argues that, although the custody order grants him
yearly visitation with his sons in Florida, he will never see them unless they travel to
Florida with their mother because “he can’t afford their round trip air fare to Florida.”
Ronny asserts that it would cost him $2,200 to fly his boys to Florida for two weeks, and
the court “knew ahead of time that Ronny . . . could not afford ‘in person’ visitation.”
             The superior court noted that Nanette and the boys were planning to travel
to Florida the following summer and left it to Nanette’s discretion to allow Ronny to see
the boys during their trip. With regard to in-person visitation in subsequent years, the
superior court ordered that Ronny be allowed to have the boys for two to three weeks
during the summer of 2012 and up to six weeks in the summer of 2013 if the other trips
went well. But the superior court conditioned Ronny’s in-person visitation on his
payment of one-hundred percent of airfare and other travel expenses, stating:


      46
             The superior court may consider the custodial parent’s income where a
good cause variance is warranted. Alaska R. Civ. P. 90.3 cmt. VI. As discussed above,
Ronny is not entitled to a good cause variance.

                                          -26-	                                    6783
             I’m just not going to put [Nanette] in a position where it’s her
             job to finance the visitation. That’s not appropriate under the
             circumstances. First of all, she’s not making that much
             money. Secondly, she’s not getting much in terms of child
             support, so it’s not as if that money exists to really do
             that. . . . I’d like to see if [Ronny] can foot the bill to be able
             to have the boys for a couple weeks in the summertime.
             Alaska Civil Rule 90.3(g) provides: “After determining an award of child
support under this rule, the court shall allocate reasonable travel expenses which are
necessary to exercise visitation between the parties as may be just and proper for them
to contribute.”
             It does not appear that the superior court considered the mandate of Alaska
Civil Rule 90.3(g) to allocate reasonable visitation expenses. The superior court
implicitly found that it was in the children’s best interests to visit Ronny by awarding
him two to three weeks of visitation in 2012 and up to six weeks in 2013, and Nanette
agreed that the boys benefitted from increased contact with their father. But the record
before the superior court clearly indicates that an order granting Ronny in-person
visitation rights would potentially be rendered meaningless if Ronny were required to
pay all the visitation expenses. The record shows that Ronny has an adjusted annual
income of $9,444, twenty-seven percent of which was awarded to Nanette as child
support. After payment of child support, Ronny’s adjusted annual income will be
approximately $6,894. The record also shows that Nanette earns significantly more
money than Ronny, and that she has the potential to earn additional income.47 Nanette
also has access to the boys’ PFDs, to be used at her discretion. Given these facts, it was


      47
             Although Alaska Civil Rule 90.3(a) precludes the superior court from
considering the obligee’s income in awarding child support where one parent is awarded
primary physical custody, nothing in the rule prohibits a court from considering potential
income in allocating visitation expenses.

                                            -27-                                    6783
neither “reasonable” nor “just and proper” for the superior court to require Ronny to pay
for all the visitation expenses, and it was an abuse of discretion to condition his visitation
on his ability to pay.
              We reverse the visitation expense order and remand for the court to
reconsider what constitutes a reasonable, just, and proper allocation of visitation
expenses. On remand the superior court may, in its discretion, take additional evidence
regarding the parties’ finances. And as we discuss next, the court may require Nanette
to use some or all of the boys’ PFDs to contribute toward visitation expenses.
              4.	    The superior court did not abuse its discretion by authorizing
                     Nanette to use the boys’ PFDs as needed.
              As part of its final custody order, the superior court authorized Nanette “to
apply for and receive the boys’ Alaska Permanent Fund Dividends, and to use them as
needed, in her discretion, because she is receiving so little child support.” Ronny asserts
that, rather than giving Nanette discretion to use the boys’ PFDs, “the trial court could
have ordered that 50% of those annual dividends would be used for airfare to Florida
toward the children’s summer visitation with their father with the remainder of the airfare
to be paid by Ronny . . . .” Ronny asserts that this “type of a visitation order would be
affordable and within [his] reach.”
              Alaska Statute 43.23.005(c) authorizes a parent to claim a PFD on behalf
of an unemancipated minor, but the law is silent as to a parent’s responsibilities once
those funds are distributed.48 We have previously recognized the superior court’s broad
discretion to decide which parent would better serve the children’s best interests in being
responsible for management of their PFDs.49 The superior court did not abuse its



       48
              Hayes v. Hayes, 922 P.2d 896, 900-01 (Alaska 1996).
       49
              Helen S.K. v. Samuel M.K., 288 P.3d 463, 477 (Alaska 2012).

                                            -28­                                        6783
discretion in declining to order Nanette to use their PFDs in a particular manner. On
remand, however, the superior court may in its discretion order the boys’ PFDs to be
applied in whole or in part to their travel expenses.
      D.	    The Superior Court Did Not Abuse Its Discretion In Declining To
             Admit The Tape Recording Of Ronny’s Conversation With Nanette’s
             Father.
             During the evidentiary hearing Ronny attempted to enter into evidence a
tape recording of a telephone conversation he had with Nanette’s father, Donald, that
was made without Donald’s knowledge. The superior court declined to play the tape,
stating that it had no way of doing so, and instead found that the appropriate approach
was to call Donald to testify live. Ronny did not object, and both Nanette and Ronny
were given the opportunity to examine Donald.
             On appeal Ronny argues that the superior court had a duty to play the
tape.50 Ronny argues that “[h]ad the tape been played, [Donald] may have recalled some
things he said that were not recorded.” Ronny contends that the recording would show
that Ronny “was solely concerned about the welfare of his boys and that [Nanette] may
be intentionally alienating the boys from him.” Ronny further argues that “[h]ad the tape
been admitted, the outcome of Judge Aarseth’s ruling could have been different . . . .”
             In his offer of proof to the superior court, Ronny stated that the tape
recording was important to his case in several ways. Ronny argued that the tape would
show Nanette never intended for him to have her address or to regain contact with the
children and that Nanette’s allegations of domestic violence were false. Ronny also
claimed that Donald stated that Nanette did not want Ronny to have her address, and that


      50
              Ronny argues numerous grounds as to why the tape recording was legal
even though it was made without Donald’s permission. The superior court never found
that the tape was illegally recorded; it declined to play the tape without making any
findings as to its admissibility.

                                          -29-	                                    6783
Donald acknowledged that he did not condone Nanette’s behavior.
              Nanette admitted that she did not want Ronny to have her physical address
because of the history of domestic violence, so the tape was not necessary to show that
Nanette instructed Donald not to give Ronny her address. Also, Ronny was convicted
of domestic violence and is thus collaterally estopped from relitigating these
convictions,51 so the tape could not be used to show that Ronny did not commit domestic
violence against Nanette. The tape could therefore only be used, if at all, to show that
Donald had previously stated that he did not condone Nanette’s behavior and to
potentially impeach Donald.
              Alaska Rule of Evidence 801(d)(1) allows prior statements of a witness to
be admitted if the declarant testifies at the hearing and the statement is inconsistent with
the declarant’s testimony. “ ‘Inconsistency’ does not necessarily require textual conflict;
other circumstances, including lack of memory at trial, may suffice.”52
              Theoretically, Donald’s statement on the recording was potentially
admissible as a prior inconsistent statement. The superior court did not make any
evidentiary findings in declining to play the tape, and the record only indicates that the
superior court declined to play the recording because it was unable to do so. It is unclear
whether this indicates a logistical or technical inability, or some other inability.
Assuming without deciding that it was error not to admit the tape, Alaska Civil Rule 61
provides that errors in the admission or exclusion of evidence are to be judged under the



       51
             See Lamb v. Anderson, 147 P.3d 736, 742 (Alaska 2006) (holding that “a
conviction based on a no contest plea will collaterally estop the criminal defendant from
denying any element in a subsequent civil action against him that was necessarily
established by the conviction, as long as the prior conviction was for a serious criminal
offense and the defendant in fact had the opportunity for a full and fair hearing”).
       52
              Vaska v. State, 135 P.3d 1011, 1015 (Alaska 2006).

                                           -30-                                       6783

harmless error rule: “A party appealing the exclusion of evidence must show not only
that such exclusion was improper, but also that it resulted in prejudice to that party.”53
Here, Ronny has not shown that he was in any way prejudiced by the exclusion of the
tape recording. Ronny’s offer of proof indicated that the tape was only relevant to
impeach Donald’s statement that Nanette did the right thing by moving to Alaska. But
the court’s findings did not rely on Donald’s opinion regarding Nanette’s move, and it
is highly improbable that Donald’s opinion would even be a relevant factor for the court
to consider on this issue. Ronny was not prejudiced by his inability to impeach Donald.
       E.     The Superior Court Exhibited No Bias Against Ronny.
              Ronny alleges that the superior court displayed “a pervasive pattern of
prejudice” against him. Ronny points to the allocation of visitation expenses, the award
of child support, the superior court’s failure to sanction Nanette for missing the
evidentiary hearing, and the superior court’s denial of Ronny’s motion to compel
visitation as “prime examples of how Judge Aarseth sided with Nanette . . . in a
compassionate manner but much to the detriment of Ronny . . . .” Ronny also takes issue
with some of the language used by the superior court. Specifically, Ronny argues that
the superior court should not have praised Nanette for going “above and beyond” in
allowing Ronny telephonic visitation while simultaneously telling Ronny “he better start
showing some appreciation for what [Nanette] is doing.” Ronny argues: “Apparently,
the Trial Court has one standard for [Nanette] and another standard for Ronny . . . . This
is called impropriety . . . . Judge Aarseth has repeatedly shown favoritism to [Nanette]
while treating Ronny . . . as an outcast[].”
              “To prove a claim of judicial bias, the claimant must show that the judge
formed an opinion of [him] from extrajudicial sources, resulting in an opinion other than


       53
              Estate of Arrowwood v. State, 894 P.2d 642, 648 (Alaska 1995).

                                           -31-                                     6783
on the merits.”54 No bias is shown if a judge derives an opinion based on the record, and
the opinion is supported by the record.55 We have also held that a court’s ruling
adversely against a party does not establish evidence of bias.56
             Ronny has not made a showing of judicial bias. As discussed above, the
superior court’s findings and rulings are supported by the record.57
V.    CONCLUSION
             For the foregoing reasons, we AFFIRM the superior court’s child custody
order. We REVERSE and REMAND the court’s visitation expense order, but AFFIRM
the superior court’s child support order in all other respects. We AFFIRM the remainder
of the superior court’s rulings.




       54
             Williams v. Williams, 252 P.3d 998, 1010 (Alaska 2011).

      55
             Id.; Peterson v. Ek, 93 P.3d 458, 467 (Alaska 2004).

      56
             Labrenz v. Burnett, 218 P.3d 993, 1002 (Alaska 2009) (citing Tillmon v.

Tillmon, 189 P.3d 1022, 1027 n.13 (Alaska 2008)).
      57
             Ronny alleges that Nanette is currently in violation of the final custody
order. If Ronny believes Nanette has interfered with his telephonic visitation rights, he
may file a motion to enforce the final custody order with the superior court.

                                          -32-                                     6783